—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lonschein, J.), rendered April 9, 1991, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We agree that errors were made by the trial court during the cross-examination of the complaining witness, and during the charge to the jury. However, in light of the strong identification testimony of the complainant, we conclude that the errors, even when considered cumulatively, were harmless (see, People v Crimmins, 36 NY2d 230).
We find that the sentence is not excessive (see, People v Suitte, 90 AD2d 80). Eiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.